FOR: Immediate Release Contact: Larry Lentych January 21, 2010 574 235 2000 Andrea Short 574 235 2000 1st Source Corporation Announces Fourth Quarter, Year End Results Dividend Declared South Bend, IN - 1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank, today announced fourth quarter net income of $6.22 million, compared to $12.32 million in the fourth quarter of 2008.For the year, net income was $25.49 million versus $33.39 million reported in 2008. The previous year’s fourth quarter and annual net income results were positively impacted by the sale of certain assets of 1st Source Corporation Investment Advisors to Wasatch Advisors, Inc. which resulted in an $11.49 million pre-tax (after-tax $7.14 million) gain. Diluted net income per common share for the fourth quarter of 2009 was $0.19 compared to the $0.50 per common share reported in the fourth quarter of 2008. Diluted net income per common share for 2009 was $0.79 versus the $1.37 per common share for 2008. Diluted net income per common share was reduced by $0.07 for the fourth quarter of 2009 and $0.26 for the year ending December 31, 2009, due to the preferred stock dividends and the accretion of the discount on the preferred stock issued to the U.S. Government under the TARP Program.The preferred stock was issued in January 2009 and therefore did not impact the three or twelve month periods ending December 31, 2008. At the January 2010 meeting, the Board of Directors approved a fourth quarter cash dividend of $0.15 per common share, up 7.14 percent over the dividend declared in the same period a year earlier. The cash dividend is payable on February 16, 2010 to shareholders of record on February 8, 2010. Christopher J. Murphy, III, Chairman of 1st Source, commented, "We are pleased we are performing better than most in our industry, but it still has been a challenging year. Our earnings were adequate in this environment but not at all what we would like to achieve.We were proactive throughout the year in working with our clients through difficult situations and in recognizing credit problems as they occurred and we continued to increase our loan and lease loss reserves while taking substantial charge-offs. As always, we will continue to work with clients helping them deal with the challenges of this economy. We have always believed in providing straight talk and sound advice and keeping our client’s best interests in mind and this has led to the development of some excellent new relationships." - 1 - Mr.
